MEMORANDUM
EDUARDO C. ROBRENO, District Judge.
This case arises from the tragic murder of Bryan Harris by Cea Jay Chattin at Harris’s apartment on March 26, 2015. But the specific events giving rise to the claims *754in this case preceded the murder by fifteen hours and occurred at a different place, several miles from Harris’s apartment. According to the Amended Complaint, about fifteen hours before the murder, Chattin broke into the residence of Harris’s mother, Plaintiff Julie Heeter, and stole the gun that he later used to kill Harris. Plaintiffs residence was equipped with an alarm system that was manufactured, sold, or installed by Defendants ADT, LLC and the ADT Corporation (collectively, “ADT”), and Honeywell International, Inc. (“Honeywell”). When Chattin broke into Plaintiffs residence, the alarm system failed to notify either Plaintiff or the police that there was an intrusion. Plaintiff now seeks to hold ADT and Honeywell1 liable for the death of her son, Bryan Harris.
Defendant ADT has filed a motion for judgment on the pleadings, and Defendant Honeywell has moved to dismiss. The decisive issue as to both motions is whether the failure of the ADT/Honeywell alarm system to notify the Heeters that an intruder, who turned out to be Chattin, had gained unauthorized access to their residence was the proximate cause of Bryan Harris’s death.
I. FACTUAL BACKGROUND2
On or about October 11, 2014, a sales representative for Defendant ADT met with Plaintiff and her husband, Robert Heeter, at their weekend residence in Benton, Pennsylvania,3 for a security consultation and survey. Am. Compl. ¶¶ 15, 17-19. Plaintiff told the ADT representative that she was principally concerned with keeping certain individuals, including Chattin, off of her property. Id. ¶¶ 15, 23. She also stated that she was “not so much concerned about the property in the house but want[ed] a system that w[ould] alert [her and her husband] when someone comes into the house.” Id. ¶ 26(a).
After negotiations,4 Plaintiff agreed to purchase the “ADT Pulse” system, which was installed at her residence on November 8, 2014. Id. ¶ 37. This system included a control panel allegedly manufactured by Honeywell. Id. ¶¶ 54, 83, 84. The “ADT Pulse” system also “operates using the Honeywell ‘LYNX PLUS’ a/k/a the ‘Safe-watch® QuickConnect Plus’” system. Id. ¶ 116.
On March 26, 2015, at approximately 7:00 a.m., when the Heeters were not at their residence, Chattin entered through a window. Id. ¶ 53. He disconnected the phone lines for the alarm system and removed the system’s control panel from the wall. Id. ¶ 54. With the alarm system silenced, Chattin went to the location of the Heeters’ heirloom firearms and took the. 30 caliber rifle involved in this case. Id. ¶ 55. Chattin then proceeded to Harris’s apartment, which was located approx*755imately twenty minutes away, where he waited for Harris to return from work. Id, ¶ 57.-Plaintiff received no alert from the alarm system that an unnamed person had gained access to the residence and that the phone lines had been disconnected. Id. ¶ 65.
When Harris returned to his apartment from work, he saw Chattin waiting for him, and the two men had a conversation outside of the apartment.5 Id. ¶ 58. Their conversation occurred at approximately 8:00 p.m.—twelve hours after Chattin had broken into Plaintiffs residence. Id After their conversation, Harris entered his apartment alone, watched television, and spoke with his employer on the phone at around 10:30 p.m. Id. ¶¶ 59-60. Sometime later that evening, Chattin entered Harris’s apartment and shot Harris in the face with the. 30 caliber rifle that he had stolen from Plaintiffs residence earlier that morning. Id. ¶ 61. Approximately fifteen hours had elapsed between the time that Chattin broke into Plaintiffs residence and the time that Chattin killed Harris with the. 30 caliber rifle he had stolen from Plaintiffs residence. Id. ¶ 89.
The next day, before Plaintiff and her husband began their usual Friday trip to their weekend residence, Plaintiff called Harris, but he did not answer. Id. ¶¶ 62, 63. When she was approximately one hour away from their residence, Plaintiff logged into her phone’s ADT app, which did not indicate any intrusion had occurred. Id. ¶¶ 64, 65.
When the Heeters arrived at their residence, they discovered that there had been “a burglary.” Id. ¶ 68. They immediately called Harris to ensure he was safe, but there was no answer.6 Id. Plaintiff called the police, id. ¶ 69, and Mr. Heeter called ADT, id. ¶ 70. ADT stated that it did not see any problem with the alarm system. Id. Later that evening, Harris’s employer found Harris’s body inside Harris’s apartment. Id. ¶ 76.
According to the Amended Complaint, “[h]ad ADT alerted the authorities to the burglary in the early morning of March 26, Mr. Chattin would not have been able to murder Bryan Harris more than, and at least, fifteen hours later, unsuspectingly.” Id. ¶ 89.
II. PROCEDURAL HISTORY
Plaintiff initiated this action on February 3, 2016, alleging (1) fraud against Defendant ADT, (2) product liability for defective design against both Defendants, (3) negligence against both Defendants,7 (4) a wrongful death claim on behalf of Harris’s estate against both Defendants, (5) a survival act claim on behalf of Harris’s estate against both Defendants,8 and (6) a Penn*756sylvania Unfair Trade Practices and Consumer Protection Law (“UTPCPL”), 73 Pa. Cons. Stat. §§ 201-1 to 201-9.3, claim against Defendant ADT.
Plaintiff later moved for leave to file an Amended Complaint, ECF No. 27, which the Court granted, ECF No. 28. Defendant Honeywell moved to dismiss Plaintiffs Amended Complaint, ECF No. 30, and Defendant ADT filed a motion for judgment on the pleadings, ECF No. 38. Following a hearing, Defendants’ motions are now ripe for disposition.
III. LEGAL STANDARD
A party may move to dismiss a complaint for failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6), When considering such a motion, the Court must “accept as true all allegations in the complaint and all reasonable inferences that can be drawn therefrom, and view them in the light most favorable to the non-moving party.” DeBenedictis v. Merrill Lynch & Co., 492 F.3d 209, 215 (3d Cir.2007) (internal quotation marks omitted). To withstand a motion to dismiss, the complaint’s “[fjactual allegations must be enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). This “requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. Although a plaintiff is entitled to all reasonable inferences from the facts alleged, a plaintiffs legal conclusions are not entitled to deference and the Court is “not bound to accept as true a legal conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932, 92 L.Ed.2d 209 (1986).
The pleadings must contain sufficient factual allegations so as to state a facially plausible claim for relief. See, e.g., Gelman v. State Farm Mut. Auto. Ins. Co., 583 F.3d 187, 190 (3d Cir.2009). “ ‘A claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.’ ” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)). In deciding a Rule 12(b)(6) motion, a court limits its inquiry to the facts alleged in the complaint and its attachments, matters of public record, and undisputedly authentic documents if the complainant’s claims are based upon these documents. See Jordan v. Fox, Rothschild, O’Brien & Frankel, 20 F.3d 1250, 1261 (3d Cir.1994); Pension Benefit Guar. Corp, v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.1993).
Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are closed—but early enough not to delay trial—a party may move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). Judgment on the pleadings is appropriate only if the moving party “clearly establishes that no material issue of fact remains to be resolved and that he is entitled to judgment as a matter of law.” Society Hill Civic Ass’n v. Harris, 632 F.2d 1045, 1054 (3d Cir.1980) (citation omitted). In reviewing a Rule 12(c) motion, a court “must view the facts presented in the pleadings and the inferences to be drawn therefrom in the light most favorable to the nonmoving party.” Rosenau v. Unifund Corp., 539 F.3d 218, 221 (3d Cir.2008) (quoting Jablonski v. Pan Am. World Airways, Inc., 863 F.2d 289, 290-91 (3d Cir.1988)).
*757When a party’s Rule 12(c) motion is “based on the theory that the plaintiff failed to state a claim,” the motion is “reviewed under the same standards that apply to a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).” Caprio v. Healthcare Revenue Recovery Grp., LLC, 709 F.3d 142, 146-47 (3d Cir.2013).
IV. DISCUSSION
Defendants raise several arguments as to why Plaintiffs claims should be dismissed. However, Plaintiffs claims against both Honeywell and ADT may be dismissed on one ground alone: neither Defendant’s conduct and/or products proximately caused Harris’s death.
Causation under Pennsylvania law requires the existence of two separate components: cause-in-fact and proximate cause. Reott v. Asia Trend, Inc., 618 Pa. 228, 55 A.3d 1088, 1103 (2012). The components differ as follows:
Cause in fact or “but for” causation requires proof that the harmful result would not have come about but for the conduct of the defendant. Proximate cause, in addition, requires proof that the defendant’s conduct was a substantial contributing factor in bringing about the harm alleged. Where the relevant facts show either that the defendant was not responsible for the injury, or that the causal connection between the defendant’s negligence and the plaintiffs injury is remote, the question of causation is decided by the court as a matter of law.
Robertson v. Allied Signal, Inc., 914 F.2d 360, 366-67 (3d Cir.1990) (discussing Pennsylvania law).
Proximate cause, not cause-in-fact, is the issue in this case. For relief to be granted as to each of Plaintiffs claims, Defendants’ allegedly tortious conduct and/or defective product must have been the proximate cause of the claimed harm. See Gruenwald v. Advanced Computer Applications, Inc., 730 A.2d 1004, 1014 (Pa.Super.Ct.1999) (in a fraud case, the plaintiff must establish that “the resulting injury was proximately caused by the reliance”); Weckel v. Carbondale Hous. Auth., 20 A.3d 1245, 1249 n. 9 (Pa,Commw.Ct.2011) (for a negligence claim, the plaintiff must establish that “the breach was the proximate cause of the plaintiffs injury”); see also Sikkelee v. Precision Airmotive Corp., 876 F.Supp.2d 479, 489 (M.D.Pa.2012) (“Strict liability also requires a showing that ... the defect was the proximate cause of the plaintiffs injuries.”); Baynes v. George E. Mason Funeral Home, Inc., No. 09-153, 2011 WL 2181469, at *6 (W.D.Pa. June 2, 2011) (stating that “the damages recoverable under the UTPCPL must be ... proximately "caused by the defendant’s actions”); Phillips v. Nw. Reg’l Commc’ns, 669 F.Supp.2d 555, 579 (W.D.Pa.2009) (wrongful death liability under Pennsylvania’s Wrongful Death Act, 42 Pa. Cons. Stat. § 8301, requires that defendant’s negligence caused the death, which includes establishing proximate cause); Holbrook v. Woodham, No. 05-304, 2008 WL 4425606, at *7-8 (W.D.Pa. Sept. 30, 2008) (survival action under Pennsylvania’s Survival Statute, 42 Pa. Cons. Stat. § 8302, requires establishing the elements of ' negligence claim, which include proximate cause).
In the instant ease, Plaintiffs harms are predicated upon Harris’s death. Plaintiffs alleged harm in her personal capacity as Harris’s mother is mental pain and suffering, emotional distress, and the loss of her son’s care and comfort. Am. Compl. ¶¶ 94, 104, 128, 141. The alleged harm suffered by Harris’s estate, which is represented by Plaintiff as its administratrix, is fear of impending death, loss of life’s pleasures, loss of earnings, and death. Id. ¶¶ 105,127, 134, 142. Therefore, as to both sets of claims, the issue is the same: whether Defendants’ allegedly tortious conduct and/or defective products proximately caused Harris’s death.
*758Pennsylvania courts utilize the “substantial factor” test from the Restatement (Second) of Torts (“the Restatement”) to ascertain proximate cause. Whitner v. Von Hintz, 437 Pa. 448, 263 A.2d 889, 893-94 (1970). At times, courts have been unclear as to whether this “substantial factor” determination is one of fact for the jury or one of law for the court. Recently, albeit in a nonprecedential opinion, Judge Fisher clarified the issue:
The parties dispute the extent to which proximate cause may be determined by the court. [The plaintiff] maintains that proximate cause is an inherently fact-based question that should generally be resolved by a jury. See Ford v. Jeffries, 474 Pa. 588, [379 A.2d 111, 114 (1977)] (explaining that the issue of proximate cause “should not be taken from the jury if the jury may reasonably differ as to whether the conduct of the defendant was a substantial cause or an insignificant cause” (emphasis added)). [The defendants] counter that proximate cause is a question of law properly decided by the court. See Vattimo v. Lower Bucks Hosp., Inc., 502 Pa. 241 [465 A.2d 1231, 1233 (1983)] (recognizing that proximate cause is an issue of legal policy); Eckroth v. Pa. Elec., Inc., 12 A.3d 422, 427-28 (Pa.Super.Ct.2010) (stating that proximate cause is an issue of law for the court to determine). As Ford makes clear, however, nothing precludes a court from determining proximate cause as a matter of law if a jury could not reasonably differ on the issue. 379 A.2d at 114.
Chetty Holdings Inc. v. NorthMarq Capital, LLC, 556 Fed.Appx. 118, 121 (3d Cir. 2014) (nonprecedential) (emphasis in original). To put it another way, where there is no issue of fact, the issue of proximate cause is one for the court to determine as a matter of law.9 '
*759The following considerations are deemed important under the Restatement’s “substantial factor” test to determine proximate cause: (1) the number of factors other than the actor’s conduct that contributed to producing the harm and the extent of their contribution; (2) whether the actor’s conduct created a force or series of forces that were in continuous and active operation up to the- time of the harm, or created -a situation harmless unless acted upon by other forces for which the actor is.not responsible; and (3) the lapse of time between the actor’s conduct and the harm. Vattimo, 465 A.2d at 1234; Restatement (Second)- of Torts § 433 (1965). The-Court will address these considerations seriatim.
First, the Court considers the factórs— other than the failure of the alarm system, to which the Plaintiff attributes Harris’s murder—that contributed to producing the harm and the extent of their contribution. See Vattimo, 465 A.2d at 1234.
The Superior Court of Pennsylvania relied heavily on this consideration in Brown v. Phila. Coll. of Osteopathic Med., 760 A.2d 863 (Pa.Super.Ct.2000), to determine that the defendant’s alleged negligence was not the proximate cause of the plaintiffs’ harm. Id at 872. In Brown, a couple alleged that the defendant-hospital, which erroneously diagnosed their newborn baby with syphilis, proximately caused the breakdown of their marriage, the husband’s physical violence toward the wife, and the wife’s loss of employment after she shot the husband. Id. at 866-67. A jury found in the plaintiffs’ favor, and the defendant appealed, arguing that the trial court erred by failing to grant judgment in the defendant’s favor because the plaintiffs failed to establish proximate cause.10 Id. at 867.
The Pennsylvania court concluded that “it is abundantly clear that factors other than the negligence of [the defendant] had a far greater effect in producing the harm complained of by the [couple].” - Id. at 869. Other contributing ■ factors included the husband’s extramarital affair and confession of the affair to the wife, as well as the husband’s suspicions that the wife was having an affair herself. Id. Because those factors “had the greatest effect in bringing about the marital discord and eventual breakdown for which the couple [sought] compensation,” the court held that the defendant’s alleged negligence was so remote that, as a matter of law, the defendant could not be held liable for the plaintiffs’ harm. Id at 869.
.Here, as in Brown, it is “abundantly clear” that factors other than Defendants’ alleged negligence and/or defective products had a substantially greater impact on the events leading to Harris’s death. See id. at 869. These contributing factors included Chattin’s “conscious disregard -for the well-being of .., Bryan Harris,” Am, Compl. ¶ 32; Chattin’s decision to “ma[ke] his way to the location of Heeter’s heirloom firearms and begin taking them out of the house,” id. ¶ 55; Chattin’s decision to “ma[ke] his way to Bryan Harris’s apartment, approximately twenty minutes away,” id. ¶ 57; and the fact that the murder was “pre-meditated,” id. ¶ 61. These factors “had" a far greater effect” than the allegedly defective alarm system in bringing about Harris’s death. See Brown, 760 A.2d at 869.
Second, the Court considers whether Defendants’ actions and/or products created a force or series of forces that were in continuous and active operation up to the time of the harm, or created a situation harmless unless acted upon by other forces *760for which the actor is not responsible. See Vattimo, 465 A.2d at 1234.
Mack v. AAA Mid-Atlantic, Inc., 511 F.Supp.2d 539 (E.D.Pa.2007), is a helpful example of this second consideration. In Mack, the plaintiff fell on an icy sidewalk after a tow truck driver, employed by the defendant-corporation, refused to provide the plaintiff with transportation. Id. at 542-43. Applying Pennsylvania law, the district court granted summary judgment 11 to the defendant because the driver’s failure to transport the plaintiff was not a substantial factor in bringing about the plaintiffs harm. Id at 546-47. The court explained that “Plaintiffs fall occurred in a location other than where the towing services were denied, on a sidewalk down the block from the parking lot” where the driver had towed her vehicle. Id. at 547. In other words, the denial of services, at most, initiated a sequence of events that required the plaintiff to walk and eventually slip on ice. See id. Instead of creating a force in continuous and active operation up to the time of the plaintiffs fall, the driver merely “created a situation harmless unless acted upon by other forces” for which the driver was not responsible. Id.
The causal connection in this case is even more attenuated than the causal connection in Mack. The alarm system’s failure to notify Plaintiff that the, security perimeter of her residence had been breached did not initiate a sequence of events like the denial of services in Mack did. The sequence of events here was initiated long before, as evidenced by Plaintiffs preexisting cause for concern about Chattin, Am. Compl. ¶¶ 15, 23, 31, and Chattin’s preexisting “conscious disregard for the well-being ... of Bryan Harris,” id ¶ 32. The alarm system’s failure to notify Plaintiff did not cause Chattin to steal the. 30 caliber rifle, drive across town, wait for Harris to return from work, and eventually murder Harris. As such, the alarm system’s failure did not, in and of itself, create a harm that was in continuous and active operation up to the time of Harris’s murder. The alarm system’s failure merely created a situation harmless in itself unless and until acted upon by another force, namely Chattin, for which Defendants were not responsible.
Similarly, in Eckroth v. Pennsylvania Electric, Inc., 12 A.3d 422 (Pa.Super.Ct.2010), the Superior Court of Pennsylvania affirmed the lower court’s grant of summary judgment because the defendant’s alleged negligence was not the proximate cause of the claimed harm. Id. at 424. The Eckroth defendant, an electric utility, disconnected the electricity to a home due to nonpayment. Id. at 425, Without electricity, the residents lit a candle, which was knocked over, starting a fire that killed several of the residents’ guests. Id. at 429. The court considered the defendant’s decision to terminate the power, the residents’ decision to forego battery-powered lighting in favor of candlelight, and the residents’-decision to leave an exposed and burning candle unattended during the night. Id. The court explained that “the residents’ election to forego inherently safe lighting in favor of using an unattended open flame .. during sleeping hours stands as an extraordinary breach of fire safety culminating in a fire not reasonably foreseeable as a normal and probable consequence of their loss of electric lighting nearly two days earlier.” Id. Thus, the court concluded that “[i]t seems highly extraordinary that [defendant’s] action could have caused [the residents] to make the decisions from which [the decedents’] harm directly flowed, such that we are compelled to conclude as a matter of law that [the defendant’s] alleged negligence was not *761the proximate cause of the tragic consequences that followed it.” Id.
Here, as in Eckroth, it would seem “highly extraordinary” that Defendants’ allegedly tortious conduct and/or defective products caused Chattin to make the crucial decision to murder Harris—a decision from which Plaintiffs harm directly flowed.
Third, the Court considers the lapse of time between the alleged tortious conduct and the harm. See Vattimo, 465 A.2d at 1234. Lapse of time alone is not sufficient to prevent an actor’s negligence from being the proximate cause of a harm. Taylor v. Jackson, 164 Pa.Cmwlth. 482, 643 A.2d 771, 776 (1994). Rather, it is to. be weighed alongside the other considerations set forth in the Restatement.
For example, in Phillips v. Northwest Regional Communications, 669 F.Supp.2d 555, the administratrix of a decedent’s estate brought a wrongful death action against the county, the county’s 911 call center, the center’s supervisor, and center employees. Id. at 566-67. The killer was the decedent’s boyfriend, who was employed at a county 911 call center. Id. at 561. One day, while at work, the killer ran an unauthorized search for vehicle and address information related to the decedent. Id. That same day, away from the call center, the killer called his coworkers for directions to a specific address and the coworkers complied. Id. at 565. The killer’s requests were reported, and he was fired later that day. Id. at 566. He then purchased a pistol, ammunition, and handcuffs. Id Approximately twelve hours after the killer had called his coworkers and after “driving around” for a while, the killer went to the address for which he previously requested directions and shot the decedent, resulting in her death. Id. at 566, 572.
The Phillips court found that the admin-istratrix could not establish proximate cause between the act of any individual defendant and the decedent’s, ultimate death. Id. at 579. The court explained that the shooting occurred more than twelve hours after the coworkers provided directions to addresses with which the killer was already familiar and “after several intervening events, e.g., [the decedent’s] telephone calls to [the killer] on the morning of [the day of the murder], his fiiing, and his purchase of a handgun.” Id.
Here, like the killer in Phillips who spoke with coworkers and then drove around for a period of time before committing the murder, Chattin broke into Plaintiffs residence and then drove twenty minutes away to a different location to commit the murder. But the temporal lapse between the alarm’s failure to notify Plaintiff of the intrusion into her residence and Harris’s murder at Harris’s apartment (fifteen hours) is even greater than the lapse in Phillips (twelve hours). Therefore, given the length of time between the alarm system’s failure and Harris’s murder, as well as the several intervening events that transpired during that time span, the alarm system’s failure, like the coworkers’ actions in Phillips, was not a substantial factor in producing Harris’s death.
In sum, taking the well-pleaded facts in Plaintiffs Amended Complaint as true and all reasonable inferences that can be drawn therefrom, even when construed in the light most favorable to Plaintiff, Plaintiff cannot show that Defendants’ proximately caused the claimed harm. Therefore, Plaintiff fails to state a facially plausible claim for fraud, negligence, defective design, or UTPCPL violation against Defendants.
V. LEAVE TO AMEND
The issue remains whether Plaintiff should be permitted to amend her complaint. Leave to amend shall be “freely *762give[n] ... when justice so requires.” Fed. R. Civ. P. 15(a)(2). The Court may decline to grant leave where the “plaintiffs delay in seeking amendment is undue, made in bad faith, prejudicial to the opposing party, or [the amendment] fails to cure the jurisdictional defect.” Berkshire Fashions, Inc. v. M.V. Hakusan II, 954 F.2d 874, 886 (3d Cir.1992). Leave to amend may also be denied if amendment would be futile. Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir.2000). “An amendment is futile if the amended complaint would not survive a motion to dismiss for failure to state a claim upon which relief could be granted.” Id.
Here, further amendment would be futile because Plaintiffs claims could not survive a subsequent motion to dismiss or a renewed motion for judgment on the pleadings for lack of proximate cause. The Court will not grant Plaintiff leave to amend.
VI. CONCLUSION
For these reasons, the Court will grant Defendant Honeywell’s Motion to Dismiss, grant Defendant ADT’s Motion for Judgment on the Pleadings, and dismiss Plaintiffs Amended Complaint with prejudice. An appropriate order follows.
ORDER
AND NOW, this 1st day of July, 2016, after a hearing with the parties on June 14, 2016, and for the reasons set forth in the memorandum accompanying this order, it is hereby ORDERED as follows:
(1) Defendant Honeywell International, Inc,’s Motion to Dismiss Amended Complaint (ECF No. 30) is GRANTED;
(2) Defendant ADT LLC’s Motion for Judgment on the Pleadings (ECF No. 38) is GRANTED;
(3) Plaintiffs Amended Complaint (ECF No. 29) is DISMISSED with prejudice;
(4)The Clerk of the Court shall mark the above-captioned case as
CLOSED.
AND IT IS SO ORDERED.

. For the purposes of this motion, the Court will treat the liability of Honeywell, the manufacturer of part of the alarm system, and ADT, the installer and operator of the alarm system, as co-extensive.


. The facts are construed in the light most favorable to Plaintiff as the nonmoving party.


. Various terms are throughout the Amended Complaint to describe Plaintiff's residence in Benton, Pennsylvania, such as "weekend home,” "home,” “the house,” “residence,” and “the property.” See, e,g„ Am. Compl. ¶¶ 19, 23, 26(a), 32, 34, 37, 40, 53. For clarity, the location will be referred to as Plaintiff's “residence” or “weekend residence” throughout this decision.


.Plaintiff goes to great lengths in the Amended Complaint to describe her negotiations with the representative during this meeting, as well as her later discussions with the ADT installer. See Am. Compl. ¶¶ 19-38. However, these negotiations and discussions are immaterial to whether the alarm system’s failure to perform, which is admitted for the purposes of this motion, proximately caused Harris’s death—the ultimate issue in this case.


. The following information is not disclosed in the Amended Complaint: the nature of the relationship between Harris and Chattin; the subject matter of Chattin and Harris’s conversation outside of Harris's apartment; the basis or means by which Chattin gained access to Harris’s apartment; and why the Heeters feared that Chattin would harm Harris. But these factual gaps are ultimately irrelevant to the disposition of the case.


. The Amended Complaint does not explain why the Heeters called Harris at his apartment upon discovering that their residence had been “burglarized,” particularly when the Amended Complaint does not state that the Heeters immediately recognized that one or more guns were missing from their collection.


. Plaintiff has since withdrawn her negligence claim against Defendant Honeywell. ECF No. 40.


. In Pennsylvania, “[wjrongful death and survival actions are not substantive causes of action; rather, they provide a vehicle through which plaintiffs can recover for unlawful conduct that results in death.” Williams v. City of Scranton, No. 10-388, 2013 WL 1339027, at *13 n. 7 (M.D.Pa. Apr. 1, 2013) (quoting Sullivan v, Warminster Twp., 765 F.Supp.2d 687, *756707 (E.D.Pa.2011)). Therefore, recovery by Harris’s estate is contingent on the success of the substantive tort claims.


. There may be no question of fact where the parties stipulate to the facts, no reasonable jury could differ, or the facts in the complaint are taken as true and in the light most favorable to the plaintiff. These events occur at various stages in a case’s lifespan. But at each of these stages, the Court applies the same substantive law to determine whether the facts that a plaintiff has alleged (in the case of a Rule 12(b)(6) pre-answer motion or Rule 12(c) post-answer motion) or shown (in the case of a Rule 50(b) post-verdict motion or Rule 56 pre-trial motion) malee out a legally cognizable claim. See Caprio, 709 F.3d at 146-47 (explaining that a Rule 12(c) motion "based on the theory that the plaintiff failed to state a claim ... is reviewed under the same standards that apply to a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6)”); Huggins v. Zaloga, No. 11-2061, 2013 WL 1330812, at *3 (M.D.Pa. Mar. 29, 2013) (citing Mele v. Fed. Reserve Bank of N.Y., 359 F.3d 251, 257 (3d Cir.2004)) (explaining that Rule 12(c)'s focus on the pleadings is "[t]he one significant difference” between the resolution of Rule 12(c) and Rule 56 motions); LBL Skysystems (USA), Inc. v. APG-Am., Inc., 319 F.Supp.2d 515, 525 (E.D.Pa.2004)(“The standards for a judgment as a matter of law under Rule 50(b) mirrors the standard for summary judgment under ... Rule 56(e).”).
Accordingly, because the Court takes Plaintiff's factual allegations as true, in order to determine whether Plaintiff has alleged a plausible claim under Rules 12(b)(6) and 12(c) in this case, other cases decided under Rules 50 and 56 are helpful to discern the legal standard under Pennsylvania law and how courts have applied it. See, e.g„ Twombly, 550 U.S. at 553, 127 S.Ct. 1955 (looking to Theatre Enterprises, Inc. v. Paramount Film Distributing Corp., 346 U.S. 537, 540, 74 S.Ct. 257, 98 L.Ed. 273 (1954), an opinion rendered at the summary judgment stage, to determine the substantive legal standard to apply at the pleading stage); Boice ex rel. Rought v. Tyler Mem'l Hosp., No. 06-1709, 2007 WL 2903424, at 6 (M.D.Pa. Sept. 28, 2007) (citing Brown v. Phila. Coll. of Osteopathic Med., 760 A.2d 863, 868 (Pa.Super.Ct.2000), an opinion rendered at the Rule 50 stage, to determine the applicable causation standard for a claim at the pleading stage).


. See supra n.9.


. See supra n.9.